FILED
                              NOT FOR PUBLICATION                             APR 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BOBBY HENNY NANGOY and BOBBY                      No. 08-71655
ALBERTO NANGOY,
                                                  Agency Nos. A095-634-503
               Petitioners,                                   A095-634-510

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Bobby Henny Nangoy and his son Bobby Alberto Nangoy, natives and

citizens of Indonesia, petition for review of the Board of Immigration Appeals’

order dismissing their appeal from an immigration judge’s (“IJ”) decision denying

their applications for asylum, withholding of removal, and relief under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence. Wakkary v. Holder, 558 F.3d 1049,

1056 (9th Cir. 2009). We deny in part and grant in part the petition for review, and

we remand.

      The IJ denied petitioners’ asylum applications as time-barred. Petitioners do

not challenge this dispositive finding in their opening brief.

      Substantial evidence supports the agency’s finding that petitioners did not

suffer past persecution because even considered cumulatively, the harassment and

threats endured by them and their family members, and the suspected poisoning

and beating of their dog did not rise to the level of persecution. See Wakkary, 558
F.3d at 1059-60; Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003). Further,

the record does not compel the conclusion that there is a pattern or practice of

persecution against Christians in Indonesia. See Wakkary, 558 F.3d at 1060-62.

      However, the agency found petitioners failed to demonstrate a clear

probability of persecution on account of their Christian religion based on what

occurred to them. In reaching this conclusion, the agency did not apply the

disfavored group analysis. In light of our intervening decision in Tampubolon v.

Holder, 610 F.3d 1056, 1062 (9th Cir. 2010), we remand for the agency to assess

petitioners’ withholding of removal claim under the disfavored group analysis in


                                           2                                   08-71655
the first instance. See Wakkary, 558 F.3d at 1067; see also INS v. Ventura, 537
U.S. 12, 16-18 (2002) (per curiam).

      Substantial evidence supports the agency’s finding that petitioners did not

establish a likelihood of torture by, at the instigation of, or with the consent or

acquiescence of the Indonesian government. See Wakkary, 558 F.3d at 1067-68.

Accordingly, their CAT claim fails.

      Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;
REMANDED.




                                            3                                     08-71655